Citation Nr: 0838899	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection of shingles claimed as 
secondary to service-connected burn injury residuals.  

2.  Entitlement to service connection of a skin condition 
other than shingles claimed as secondary to burn injury 
residuals.  

3.  Entitlement to service connection of cardiovascular 
disease claimed as secondary to burn injury residuals.  

4.  Entitlement to service connection of a lung condition.  

[The veteran's medical expenses reimbursement claim will be 
the subject of a separate decision by the Board of Veterans' 
Appeals.] 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural History

The veteran had active military service from June 1965 to 
March 1970.

In October 2003, the RO received the veteran's claim of 
entitlement to service connection for shingles claimed as 
secondary to service-connected burn injury residuals, a skin 
condition other than shingles claimed as secondary to burn 
injury residuals, cardiovascular disease claimed as secondary 
to burn injury residuals to include pulmonary injury and 
service connection of a lung condition.  The July 2004 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the July 2004 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in August 2005. 

In March 2008 the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder

For the reasons set out immediately below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran is seeking entitlement to service connection of 
several conditions. 

Specifically, he is seeking, in pertinent part, secondary 
service connection of shingles, a skin condition other than 
shingles, and cardiovascular disease.  With respect to 
shingles and the skin disability, identified in the veteran's 
medical records as actinic keratosis, the veteran has 
asserted that damage to his skin from his service-connected 
burn injuries have caused or aggravated these conditions.  
With respect to his cardiovascular disease, the veteran has 
asserted that stress related to his burn recovery and/or 
stress to his pulmonary system during the fire have caused or 
aggravated his cardiovascular disease.  

The veteran's VA and private treatment records document 
diagnoses of shingles (June 2001), actinic keratosis (May 
2007) and coronary artery disease (January 2001).  
Additionally, in an October 1970 rating decision, the veteran 
was granted entitlement to service connection of residuals of 
a burn injury based upon burns covering 22 1/2 percent of the 
veteran's body, specifically his head, neck and torso 
sustained during a June 1968 helicopter crash.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc). Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; however, the 
new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 
2006). Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Finally, with respect to the claimed pulmonary disability the 
veteran is seeking this condition on a direct basis citing 
smoke inhalation during his documented in-service burn injury 
and the pleural effusion which developed during his immediate 
in-service treatment for his burn injury residuals.  The 
veteran's VA treatment records including a February 2007 
record show a finding of pulmonary nodules.  

Additionally, at the veteran's March 2008 hearing he noted 
that further treatment for this condition by VA was imminent.  
See transcript of the hearing page 16.  Although the veteran 
has subsequently submitted directly to the Board additional 
VA treatment records dated through March 2008, the RO should 
obtain any outstanding VA medical records and associate them 
with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

With respect to each of the issues on appeal, VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).

During the course of the appeal, the veteran has not been 
provided with a VA medical examination.  Given that the 
medical evidence of record indicates diagnoses of shingles, 
actinic keratosis, cardiovascular disease and a pulmonary 
condition and further, that the record contains the 
documented history of the veteran's in-service injury and 
previously service-connected conditions, the Board believes 
that a VA examination is necessary.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006)
 
Accordingly, the case is REMANDED for the following action:

1. VBA should obtain all outstanding VA 
treatment records pertaining to treatment 
of the disabilities at issue and should 
associate them with the claims file.  If 
the search for such records has negative 
results, the RO should notify the veteran 
and place a statement to that effect in 
the veteran's claims file.

2.  The veteran should be afforded a VA 
medical examination with an appropriate 
specialist for the purpose of evaluating 
the etiology of his shingles, actinic 
keratosis,  cardiovascular disease and 
pulmonary condition. If necessary, 
separate examinations should be scheduled.  
The claims file must be furnished to the 
examiner(s) for review in connection with 
the examination, and review of such should 
be noted in the examination report.  All 
necessary diagnostic tests, as determined 
by the examiner(s), should be completed 
and all pertinent symptomatology and 
findings should be reported in detail.  
After fully examining the veteran and 
reviewing his medical history, the 
examiner(s) should address the following 
questions:  

    a) Based on the medical evidence of 
record, the examiner(s) should state the 
medical probability (less likely than not; 
at least as likely as not; or more likely 
than not) that any current shingles, 
actinic keratoses or cardiovascular 
disease is due to, the result of, or is 
otherwise aggravated by, the veteran's 
service-connected burn injury residuals or 
any other event in service. "Aggravation" 
is defined as any increase in the severity 
of the disability that is proximately due 
to or the result of a service-connected 
disability, and not due to the natural 
progress of the disability.  See 38 C.F.R. 
§ 3.310 (2007); and; 
     
    b) Based on the medical evidence of 
record, the examiner(s) should state the 
medical probability (less likely than not; 
at least as likely as not; or more likely 
than not) that any current pulmonary 
disability is related to any event in 
service.  

The examiner should provide a complete 
rationale for all conclusions reached.

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
readjudicate the veteran's pending claims 
in light of any additional evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



